Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 31, 2017

The Court of Appeals hereby passes the following order:

A17D0538, A17D0539. CAROL SUE ROBERSON v. THE STATE.

      Carol Sue Roberson pled guilty to murder in 1990. Roberson filed two
applications for discretionary appeal on June 21, 2017.         We transferred both
applications to the Supreme Court. Case No. A17D0538 was docketed in the
Supreme Court as Case No. S17D1866. Case No. A17D0539 was docketed as Case
No. S17D1867.
      On July 31, 2017, the Supreme Court entered its order dismissing Case No.
S17D1866 and returning the other case to this Court for disposition.              We
inadvertently re-docketed the dismissed case as Case No. A17D0538. Accordingly,
Case No. A17D0538 is hereby dismissed.
      The application filed in Case No. A17D0539 purports to challenge the manner
in which the superior court handled the filing of a wrongful death lawsuit submitted
by Roberson. However, no order related to such a case has been included in the
application materials. To the extent Roberson is requesting this Court to take action,
we are unable to do so because this Court is established for the correction of errors
of law and has no original jurisdiction. See Amica v. State, 307 Ga. App. 276, 282 (2)
(704 SE2d 831) (2010) (in the absence of a ruling by the trial court, we have nothing
to review); see also Ward v. State, 299 Ga. App. 826, 827 (683 SE2d 894) (2009)
(“Inasmuch as we are a court for the correction of errors, we do not consider issues
which were not raised below and ruled on by the trial court.”). We, therefore, lack
jurisdiction to grant Roberson the relief she appears to be requesting.
      Accordingly, Case No. A17D0539 is also hereby DISMISSED.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/31/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.